TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00778-CR




                                  Antonio Cisneros, Appellant


                                                 v.


                                  The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
           NO. 2042664, HONORABLE BOB PERKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Antonio Cisneros seeks to appeal from a judgment of conviction for felony driving

while intoxicated. Sentence was suspended and Cisneros was placed on community supervision on

September 17, 2004. On the same day, Cisneros signed a written waiver of appeal. On November

23, 2004, Cisneros filed a pro se notice of out-of-time appeal. Because the notice of appeal was not

timely, we lack jurisdiction to dispose of the purported appeal in any manner other than by

dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998);

Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996); Tex. R. App. P. 26.2(a)(1).
              The appeal is dismissed.




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: January 18, 2005

Do Not Publish




                                              2